Citation Nr: 0826424	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  06-37 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.

Procedural history

The veteran served on active duty in the United States Navy 
from June 1965 to June 1967.

Service connection for a disability denominated as focal 
seizures induced by light was initially denied via a July 
2004 RO rating decision.  The veteran was properly notified 
of this decision and his appeal rights in a July 30, 2004 
letter from the RO.  He did not file an appeal.

In October 2005, the veteran filed a request to reopen his 
previously-denied claim of entitlement to service connection 
for a seizure disorder.  He also filed claims of entitlement 
to service connection for hearing loss and tinnitus.  The RO 
denied these claims in the above-mentioned January 2006 
rating decision.  The veteran duly perfected an appeal.

In May 2008, the veteran testified at a Travel Board hearing 
which was chaired by the undersigned Veterans Law Judge 
(VLJ).  A transcript of that hearing has been associated with 
the veteran's VA claims folder.  At the hearing, the veteran 
submitted additional evidence, and pursuant to 38 C.F.R. 
§ 20.1304 (2007) waived agency of original jurisdiction (AOJ) 
consideration of such evidence.  At the hearing, the 
undersigned VLJ also agreed to hold the record open for 60 
days for the veteran to submit additional evidence.  See 
38 C.F.R. § 20.709 (2007).  In July 2008, the veteran's 
representative submitted additional evidence.  

The issues of entitlement to service connection for hearing 
loss and tinnitus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.


FINDING OF FACT

The competent medical evidence of record indicates the 
veteran's seizure disorder is related to head trauma in 
service.


CONCLUSION OF LAW

A seizure disorder was incurred in military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to service connection for a seizure disorder.

The veteran seeks entitlement to service connection for a 
seizure disorder.  In substance, he contends that he 
developed seizures as a result of an injury that occurred 
during military service.  

As discussed below, the issues of entitlement to service 
connection for hearing loss and tinnitus are being remanded.

In the interest of clarity, the Board will first discuss 
certain preliminary matters. The issue on appeal will then be 
analyzed and a decision rendered.

Initial matter -finality/new and material evidence

As was alluded to in the Introduction, the veteran's claim of 
entitlement to service connection for a seizure disorder was 
initially denied in July 2004.  That decision was not 
appealed and became final.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.1103 (2007).  The January 2006 
RO decision which forms the basis for this appeal did not 
reopen the claim.

Notwithstanding the RO's decision to not reopen the claim, it 
is the Board's initial responsibility to determine whether 
new and material evidence has been submitted.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a 
previously adjudicated claim, the Board must determine that 
new and material evidence was presented or secured for claim, 
making RO determination in that regard irrelevant.].  See 
also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001) [the Board has a jurisdictional responsibility to 
consider whether it was proper for the RO to reopen a 
previously denied claim].

In this case, the Board finds that recent evidence, including 
a lay or "buddy" statement and a letter from D.M.C., M.D., 
described in more detail below, serves to establish both an 
in-service injury and competent medical opinion evidence of a 
nexus between the injury and a current disability.  Thus, the 
recent evidence constitutes new and material evidence which 
is sufficient to reopen the claim.  
See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).  
Therefore, the claim of service connection for a seizure 
disorder is reopened.

The VCAA

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008).

Notice

In this case, the veteran was provided with ample VCAA notice 
via a letter from the RO dated October 21, 2005.  The veteran 
does not contend otherwise.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.

In this case, element (1), veteran status, is not at issue.  
Nor is element (2), the existence of a seizure disorder.  The 
veteran's claim of entitlement to service connection was 
initially denied based on element (3), connection between the 
veteran's service and the claimed disability.  He has 
received proper VCAA notice as to his obligations, and those 
of VA, with respect to that crucial element.

With respect to elements (4) and (5), the veteran was 
provided notice as to degree of disability and effective date 
by an August 8, 2007 letter, but the notice was subsequent to 
the most recent re-adjudication of the claim.  As will be 
discussed below, the Board is granting the veteran's claim.  
Thus, prior to a disability rating and an effective date of 
service connection being assigned, proper Dingess notice will 
have been provided to the veteran.  The Board is confident 
that should additional notice be required, such will be 
provided to the veteran.

Duty to assist

Concerning VA's duty to assist the veteran, there are of 
record the veteran's service medical records, his service 
personnel records (the "201 file"), VA and private 
treatment records pertaining to seizures, and the veteran's 
own written statements and testimony at a hearing.  There is 
no indication that any evidence which is relevant to this 
issue has not been obtained and associated with the veteran's 
VA claims folder.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 3.303(a).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

With respect to Hickson element (1), current disability, 
there is medical evidence that the veteran currently has a 
seizure disorder.  Private treatment records from M.T.L., 
M.D. and Cape Cod Hospital show treatment for possible 
seizures since March 2000.  A seizure disorder was first 
specifically diagnosed in December 2000.  VA treatment 
records also document treatment for a seizure disorder since 
April 2001.  Hickson element (1) is therefore satisfied.

Concerning in-service disease or injury, the Board will 
separately address disease and injury. 

Concerning disease, a review of veteran's service medical 
records reveals no evidence of a seizure disorder.  
Examinations during service were normal.  The record does not 
reflect medical evidence showing any manifestation of a 
seizure disorder until 2000, over thirty years after service 
and ling after the end of the one year presumptive period 
found in 38 C.F.R. § 3.309(a).  Accordingly, Hickson element 
(2) is not met with respect to disease.

With respect to in-service injury, no head injury is 
documented in the veteran's service medical records.  
However, the veteran's testimony, as well as an April 2006 
"buddy" statement from A.J.R., reflect that the veteran 
suffered an in-service injury to the head.  The veteran and 
A.J.R. both stated that a hatch hit the veteran on the head 
while he was stationed aboard a ship.  Both the veteran and 
A.J.R. stated that the veteran was knocked groggy, if not 
unconscious, by the head injury.  
The veteran testified that this occurred aboard the U.S.S. 
Lake Champlain.  Service medical records indicate that the 
veteran was aboard that ship during service.

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing its 
decision in Madden, recognized that that Board had inherent 
fact-finding ability.

In this case, the board has no reason to disbelieve the 
veteran's sworn testimony  and the statement of A.J.R.  
Although there is no official documentation of a head injury, 
none is necessarily required.  Accordingly, the Board accepts 
the veteran's testimony as credible and probative.

In-service incurrence of injury, that is to say head trauma, 
has therefore been shown, and Hickson element (2) is 
therefore satisfied.

Turning to Hickson element (3), medical nexus, the veteran 
has submitted a June 2008 letter from Dr. D.M.C. that 
contains nexus opinion in the veteran's favor.  
That opinion was based on an examination of the veteran and a 
review report of his medical history.  Dr. D.M.C. opined that 
the veteran's in-service head trauma was at least as likely 
as not the cause of the veteran's seizures.  Dr. D.M.C. 
reasoned that there is an increased incidence of seizure 
activity in patients who suffer from head injury sufficient 
enough to cause loss of consciousness.  The Board observes 
that Dr. D.M.C. is a professor at Harvard Medical School.  

The Board additionally observes that the veteran is an 
optician, and his own nexus opinion must be taken into 
consideration.  See Goss v. Brown, 9 Vet. App. 109 (1996) [to 
qualify as an expert, a person need not be licensed to 
practice medicine, but just have special knowledge and skill 
in diagnosing and treating human ailments]; but see also  
Pond v. West, 12 Vet. App. 341, 346 (1999) [the self interest 
of a claimant, including a medical professional, may affect 
the credibility of testimony].   

There is no competent medical opinion to the contrary.  Also 
of significance is the fact that the record on appeal 
contains nothing which would otherwise explain the veteran's 
seizures.  The veteran has specifically denied any other head 
trauma.  
See the May 2008 hearing transcript, page 11.   

In short, for reasons stated above, Hickson element (3),and 
therefore all elements,  is satisfied.

In summary, the Board is of the opinion that the veteran has 
met all three requirements needed establish service 
connection for a seizure disorder. The benefit sought on 
appeal is accordingly allowed.


ORDER

Service connection for a seizure disorder is granted.


REMAND

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

The veteran contends that he currently has hearing loss and 
tinnitus that are a result of acoustic trauma incurred in 
service from to exposure to noise while he was stationed 
aboard an aircraft carrier.  He also contends that hearing 
loss and tinnitus may be a result of his (now) service-
connected seizure disorder or the medications used to treat 
the seizure disorder.

The medical evidence of record is unclear as to whether the 
veteran currently has hearing loss and/or tinnitus.  This 
case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) [the Board is prohibited from exercising 
its own independent judgment to resolve medical questions].  
These questions concern the existence of any current hearing 
loss and tinnitus and the relationship, if any, between any 
currently identified hearing loss and/or tinnitus and the 
veteran's period of active service from June 1965 to 
June 1967, including the veteran's claimed noise exposure 
therein.  These questions also concern the relationship, if 
any, between any currently identified hearing loss and/or 
tinnitus and the veteran's service-connected seizure disorder 
or the medications used to treat the seizure disorder.
These questions must be addressed by an appropriately 
qualified physician.  See Charles v. Principi, 16 Vet. 
App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2007) [a 
medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].

Accordingly, these issues are remanded to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  VBA should schedule the veteran for 
an audiological examination to determine 
the existence and etiology of any current 
hearing loss and tinnitus.  The examiner 
should examine the veteran, review the 
veteran's claims folder and render an 
opinion as to (1) whether hearing loss as 
defined in VA regulations currently 
exists and whether tinnitus exists; 
(2) whether there is any relationship 
between any currently identified hearing 
loss and/or tinnitus and the veteran's 
military service; and (3) whether there 
is any relationship between any currently 
identified hearing loss and/or tinnitus 
and the veteran's service-connected 
seizure disorder or the medications used 
to treat the seizure disorder.  Any 
specialist consultation deemed 
appropriate by the examiner should be 
scheduled.  A copy of the examination 
report should be associated with the 
veteran's VA claims folder.

2.  After undertaking any additional 
development deemed by it to be 
appropriate, VBA should then readjudicate 
the veteran's claims of entitlement to 
service connection for hearing loss and 
tinnitus.  If any benefit sought on 
appeal remains denied, VBA should provide 
the veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


